It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, modified in this, to-wit: By
striking out the words from said decree “with six per cent, interest from July 9, 1885,” it appearing from the several findings of fact made by the circuit court that Florence James Tower had violated the orders and judgment of the court made in said cause and had taken their child in disobedience of the order of said court and fled to parts unknown, and that she had never to the knowledge of T. C. James returned to the state until the trial of this cause in the circuit court, and adding to said decree the words “with interest at the rate of six per cent, per annum from the entering of this decree in this the supreme court of this state.”
Davis, C. J., Spear, Johnson, Donahue and O’Hara, JJ., concur.